78971: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-03383: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78971


Short Caption:TAYLOR VS. TRUCKEE MEADOWS FIRE PROT. DIST.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1800673Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/18/2019 / Wasick, DavidSP Status:Completed


Oral Argument:09/15/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:09/15/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantVance TaylorJason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentAlternative Service Concepts, LLCRobert F. Balkenbush
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentTruckee Meadows Fire Protection DistrictRobert F. Balkenbush
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


06/13/2019Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen.  Check no. 1071. (SC)


06/13/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-25694




06/13/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-25696




06/18/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC).19-26244




07/03/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC).19-28455




07/08/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-28927




07/11/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-29438




07/23/2019Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)19-31031




07/23/2019Notice/IncomingFiled Notice of Appearance (Michael K. Wall as counsel for Appellant). (SC)19-31103




09/30/2019MotionFiled Stipulation for Extension of Time to File Opening Brief (First Request). (SC)19-40640




10/01/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: November 8, 2019. (SC)19-40768




11/08/2019BriefFiled Appellant's Opening Brief. (SC)19-46000




11/08/2019AppendixFiled Appendix to Appellant's Opening Brief - Volume I of III. (SC)19-46001




11/08/2019AppendixFiled Appendix to Appellant's Opening Brief - Volume II of III. (SC)19-46002




11/08/2019AppendixFiled Appendix to Appellant's Opening Brief - Volume III of III. (SC)19-46003




12/04/2019MotionFiled Stipulation for Extension of Time To File Reply Brief (Answering) (First Request). (SC)19-49160




12/10/2019Order/ProceduralFiled Order Approving Stipulation. Respondents' Answering Brief due: January 10, 2020. (SC).19-49966




01/10/2020BriefFiled Respondent's Answering Brief. (SC)20-01378




01/29/2020Notice/IncomingFiled Notice of Election Not to File a Reply Brief. (SC)20-04071




01/30/2020Case Status UpdateBriefing Completed/To Screening. (SC)


08/06/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 15, 2020, at 10:00 a.m. in Carson City.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  (SC)20-28945




09/01/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-32204




09/15/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 78971. (NNP20-RP/JH/EC) (SC)


02/04/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before Hardesty/Parraguirre/Cadish. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Cadish. 137 Nev. Adv. Opn. No. 1. NNP20-JH/RP/EC. (SC).21-03383




03/01/2021RemittiturIssued Remittitur. (SC)21-05869




03/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/16/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 32, 2021. (SC)21-05869





Combined Case View